    Case 1:19-cv-00117-HCN Document 18 Filed 09/15/20 PageID.31 Page 1 of 8




                                  IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF UTAH

            JERRY ERNEST LOPEZ,
                                                                           MEMORANDUM DECISION
                        Plaintiff,                                            & ORDER TO CURE
                                                                            DEFICIENT COMPLAINT
                             v.
                                                                             Case No. 1:19-CV-117-HCN
                 CACHE COUNTY,
                                                                                Howard C. Nielson, Jr.
                       Defendant.                                             United States District Judge




         Plaintiff, Jerry Ernest Lopez, brings this pro se civil-rights action, see 42 U.S.C.S. § 1983

(2020),1 in forma pauperis, see 28 id. § 1915. Having now screened the Complaint, (ECF No. 3),

under its statutory review function,2 the court orders Plaintiff to file an amended complaint to

cure deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2020).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2020).
  Case 1:19-cv-00117-HCN Document 18 Filed 09/15/20 PageID.32 Page 2 of 8




                                COMPLAINT’S DEFICIENCIES

Complaint:

(a) does not properly affirmatively link Defendant to civil-rights violations (see below).

(b) tries to state § 1983 claims in violation of municipal-liability doctrine (see below).

(c) does not appear to state proper legal-access claim (see below).

                                 GUIDANCE FOR PLAINTIFF

       Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain “(1) a

short and plain statement of the grounds for the court’s jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought.” Rule 8’s requirements mean to guarantee “that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest.” TV Commc’ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

       Pro se litigants are not excused from complying with these minimal pleading demands.

“This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Moreover, it is improper for the court “to assume the role of advocate for

a pro se litigant.” Id. Thus, the court cannot “supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded.” Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).




                                                   2
    Case 1:19-cv-00117-HCN Document 18 Filed 09/15/20 PageID.33 Page 3 of 8




        Plaintiff should consider these general points before filing an amended complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). Plaintiff also

may not add or file the amended complaint without moving for leave to amend.3

        (2) The complaint must clearly state what each defendant—typically, a named

government employee—did to violate Plaintiff’s civil rights. See Bennett v. Passic, 545 F.2d

1260, 1262–63 (10th Cir. 1976) (stating personal participation of each named defendant is

essential allegation in civil-rights action). “To state a claim, a complaint must ‘make clear

exactly who is alleged to have done what to whom.’” Stone v. Albert, 338 F. App’x 757, (10th

Cir. 2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242,

1250 (10th Cir. 2008)). Plaintiff should also include, as much as possible, specific dates or at

least estimates of when alleged constitutional violations occurred.

        (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                         3
  Case 1:19-cv-00117-HCN Document 18 Filed 09/15/20 PageID.34 Page 4 of 8




F.3d at 1248 (“The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that ‘mentioned no specific, time, place, or person involved in the alleged [claim].’ [550 U.S.

544, 565] n.10 (2007). Given such a complaint, ‘a defendant seeking to respond to plaintiff’s

conclusory allegations . . . would have little idea where to begin.’ Id.”).

       (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.3d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983.” Gallagher v.

Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2020). However, Plaintiff need

not include grievance details in the complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                        • Affirmative Link

               [A] plaintiff who brings a constitutional claim under § 1983 can’t
               obtain relief without first satisfying the personal-participation
               requirement. That is, the plaintiff must demonstrate the defendant
               “personally participated in the alleged constitutional violation” at
               issue. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018).
               Indeed, because § 1983 is a “vehicle[] for imposing personal
               liability on government officials, we have stressed the need for
               careful attention to particulars, especially in lawsuits involving
               multiple defendants.” Pahls v. Thomas, 718 F.3d 1210, 1225 (10th
               Cir. 2013); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250
               (10th Cir. 2008) (explaining that when plaintiff brings §
               1983 claims against multiple defendants, “it is particularly


                                                  4
  Case 1:19-cv-00117-HCN Document 18 Filed 09/15/20 PageID.35 Page 5 of 8




               important . . . that the complaint make clear exactly who is alleged
               to have done what to whom”); Tonkovich v. Kan. Bd. of Regents,
               159 F.3d 504, 532–33 (10th Cir. 1998)) (holding that district
               court’s analysis of plaintiff’s § 1983 claims was “infirm” where
               district court “lump[ed]” together plaintiff’s claims against
               multiple defendants--”despite the fact that each of the defendants
               had different powers and duties and took different actions with
               respect to [plaintiff]”--and “wholly failed to identify specific
               actions taken by particular defendants that could form the basis of
               [a constitutional] claim”).

Estate of Roemer v. Johnson, 764 F. App’x 784, 790–91 (10th Cir. 2019).

       “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

Id. at 790 n.5. Indeed, the Tenth Circuit has “gone so far as to suggest that failure to satisfy the

personal-participation requirement will not only justify dismissal for failure to state a claim; it

will render the plaintiff’s claim frivolous.” Id.

                                   • Local Government Liability

       To establish liability of local-government entities, such as Cache County, under § 1983,

“a plaintiff must show (1) the existence of a municipal custom or policy and (2) a direct causal

link between the custom or policy and the violation alleged.” Jenkins v. Wood, 81 F.3d 988, 993–

94 (10th Cir. 1996) (citing City of Canton v. Harris, 489 U.S. 378, 385 (1989)). Local

governmental entities may not be held liable under § 1983 based on the doctrine of respondeat

superior. See Cannon v. City and County of Denver, 998 F.2d 867, 877 (10th Cir. 1993); see also

Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978).

       Plaintiff has not so far established a direct causal link between his alleged injuries and

any custom or policy of Cache County. Thus, the court concludes that Plaintiff’s complaint, as it

stands, fails to state claims against Cache County.




                                                    5
  Case 1:19-cv-00117-HCN Document 18 Filed 09/15/20 PageID.36 Page 6 of 8




                                           • Legal Access

       The court notes that Plaintiff’s claim(s) may involve legal access. As Plaintiff fashions

the amended complaint, Plaintiff should keep in mind that it is well-recognized that prison

inmates “have a constitutional right to ‘adequate, effective, and meaningful’ access to the courts

and that the states have ‘affirmative obligations’ to assure all inmates such access.” Ramos v.

Lamm, 639 F.2d 559, 583 (10th Cir. 1980). In Bounds v. Smith, 430 U.S. 817 (1977), the

Supreme Court expounded on the obligation to provide legal access by stating “the fundamental

constitutional right of access to the courts requires prison authorities to assist inmates in the

preparation and filing of meaningful legal papers by providing prisoners with adequate law

libraries or adequate assistance from persons trained in the law.” Id. at 828 (footnote omitted &

emphasis added).

       However, to successfully assert a constitutional claim for denial of access to courts, a

plaintiff must allege not only inadequacy of the library or legal assistance provided but also “that

the denial of legal resources hindered [the plaintiff’s] efforts to pursue a nonfrivolous claim.”

Penrod v. Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996) (emphasis added); Carper v. Deland, 54

F.3d 613, 616 (10th Cir. 1995). In other words, a plaintiff must show that “denial or delay of

access to the court prejudiced h[er] in pursuing litigation.” Treff v. Galetka, 74 F.3d 191, 194

(10th Cir. 1996). Moreover, the non-frivolous litigation involved must be “habeas corpus or civil

rights actions regarding current confinement.” Carper, 54 F.3d at 616; accord Lewis v. Casey,

518 U.S. 343, 353-55 (1996).




                                                   6
  Case 1:19-cv-00117-HCN Document 18 Filed 09/15/20 PageID.37 Page 7 of 8




                               MOTION TO APPOINT COUNSEL

        The court now addresses Plaintiff’s motion for the court to ask pro bono counsel to

represent Plaintiff. Plaintiff has no constitutional right to counsel. See Carper v. Deland, 54 F.3d

613, 616 (10th Cir. 1995); Bee v. Utah State Prison, 823 F.2d 397, 399 (10th Cir. 1987).

However, the court may in its discretion appoint counsel for indigent plaintiffs. See 28 U.S.C.S.

§ 1915(e)(1) (2020); Carper, 54 F.3d at 617; Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). Plaintiff bears the burden of convincing the court that Plaintiff’s claim has enough merit

to warrant appointment of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985).

        In deciding whether to ask counsel to represent Plaintiff free of charge, this court

considers a variety of factors, like “‘the merits of the litigant’s claims, the nature of the factual

issues raised in the claims, the litigant’s ability to present his claims, and the complexity of the

legal issues raised by the claims.’“ Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)

(quoting Williams, 926 F.2d at 996); accord McCarthy, 753 F.2d at 838–39. Considering the

above factors, the court concludes here that, at this time, Plaintiff’s claims may not be colorable,

the issues in this case are not complex, and Plaintiff is not at this time too incapacitated or unable

to adequately function in pursuing this matter. Thus, the court denies for now Plaintiff’s motion

for appointed counsel.

                                           *       *       *

        IT IS HEREBY ORDERED that:

(1)     Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

motion for leave to amend and attaching to that motion a document entitled, “Amended

Complaint.”



                                                   7
  Case 1:19-cv-00117-HCN Document 18 Filed 09/15/20 PageID.38 Page 8 of 8




(2)    The Clerk’s Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if Plaintiff wishes to pursue an amended complaint.

(3)    If Plaintiff fails to timely cure the above deficiencies according to this Order’s

instructions, this action will be dismissed without further notice.

(4)    Plaintiff shall not try to serve Amended Complaint on Defendants; instead the court will

perform its screening function and determine itself whether the amended complaint warrants

service. No further motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2020)

(“The officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

(5)    Cache County’s Motion to Dismiss, (ECF No. 7), is DENIED as moot. The motion is

based on Plaintiff’s original complaint, (ECF No. 3), ruled inadequate in this Order.

(6)    Plaintiff’s motion for default judgment is DENIED, (ECF No. 10); as of this Order, there

is no valid complaint upon which default may be taken.

(7)    Plaintiff’s motion for appointed counsel is DENIED, (see ECF No. 12); however, if, after

the case develops further, it appears that counsel may be needed or of specific help, the court will

ask an attorney to appear pro bono on Plaintiff’s behalf.


                                              DATED this 14th day of September, 2020.

                                              BY THE COURT:



                                              Howard C. Nielson, Jr.
                                              United States District Judge




                                                  8
